DETAILED ACTION
The instant application having Application No. 16/619933 filed on 12/05/2019 is presented for examination by the examiner.

Claims 1, 13, 20 were amended. Claims 2-5, 7-12, 14-18, 21-24 were cancelled. Claims 1, 6, 13, 19-20, 25, 26-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 07/16/2022, with respect to the rejection(s) of claims 1, 6, 13, 19-20, 25, 26-34 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Allowable Subject Matters
Claims 26, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 27-28, 30-31, 33-34 are objected since they depend on claims 26, 29 and 32 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable Sammour et al. (US 2009/0103478 A1) in view of Xiao et al. (US 2019/0327607 A1).

As per claim 1, Sammour discloses “A method of processing data, comprising: receiving, by a Packet Data Convergence Protocol (PDCP) layer, a PDCP Service Data Unit (SDU) from an upper layer;” as [(par. 0068), In the transmitting PDCP entity, a new discard timer (DTP1) is started upon reception of a PDCP SDU from upper layers. When the discard timer (DTP1) expires, the transmitting PDCP entity discards the associated SDU/PDU.] “and deleting the PDCP SDU and a PDCP Packet Data Unit (PDU) corresponding to the PDCP SDU upon determining that a discard timer corresponding to the PDCP SDU is not expired and a preset condition is satisfied;” [(par. 0091), At 1010, the transmitting PDCP entity determines whether to discard a packet (PDCP SDU/PDU) based on a trigger event, (for example, timer-based SDU/PDU discard, or reception of a PDCP Status Report from the peer PDCP entity acknowledging the PDCP SDU/PDU (i.e. receive before the discard timer has expired.)); (par. 0094), At 1040, upon receiving the signal, (e.g., a primitive and its parameters), the transmitting RLC entity discards the identified packet, (i.e., the RLC SDU and its associated RLC PDUs).] “wherein the PDCP SDU is mapped to a Transparent Mode (TM) of a Radio Link Control (RLC) layer” [(par. 0140), for traffic that makes use of unacknowledged mode (UM) RLC or transparent mode (TM) RLC, a transmitting PDCP entity that maps to (makes use of) UM RLC or TM RLC does not use explicit signaling upon discarding a PDCP SDU. This is especially useful if the PDCP reordering function at the receiving PDCP entity is not used. If PDCP reordering is used for UM or TM RLC modes, the PDCP discard with explicit signaling mechanism may be used.]

Sammour does not explicitly disclose “wherein the preset condition comprises at least one of followings: the PDCP PDU corresponding to the PDCP SDU is delivered to the RLC layer; or the PDCP layer confirms, based on first indication information fed back to the PDCP layer by the RLC layer, that the PDCP PDU corresponding to the PDCP SDU is associated with an RLC PDU”.

However, Xiao discloses “wherein the preset condition comprises at least one of followings: the PDCP PDU corresponding to the PDCP SDU is delivered to the RLC layer; or the PDCP layer confirms, based on first indication information fed back to the PDCP layer by the RLC layer, that the PDCP PDU corresponding to the PDCP SDU is associated with an RLC PDU” as [(par. 0183), Specifically, uplink data PDCP SDU of the UE is sent to multiple lower layer entities (that is, the RLC entities) after being encapsulated by the PDCP entity. If an RLC entity receives a PDCP PDU (or referred to as RLC SDU) from the PDCP entity and the PDCP PDU is successfully delivered, the RLC entity notifies an upper layer (a PDCP layer) that the PDCP PDU is successfully delivered. In other words, when a lower layer entity (an RLC entity) confirms that a PDCP SDU is successfully delivered, the UE should discard the PDCP SDU and a corresponding PDCP PDU.]

Sammour et al. (US 2009/0103478 A1) and Xiao et al. (US 2019/0327607 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xiao’s teaching into Sammour’s teaching. The motivation for making the above modification would be to allow an entity to determine whether to discard a PDCP PDU. (Xiao, par. 0183)

As per claim 13, as [see rejections of claim 1.]
As per claim 20, as [see rejections of claim 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (US 2015/0043435 A1) in view of Sammour et al. (US 2009/0103478 A1) in view of Xiao et al. (US 2019/0327607 A1).

As per claim 1, Blankenship discloses “A method of processing data, comprising: receiving, by a Packet Data Convergence Protocol (PDCP) layer, a PDCP Service Data Unit (SDU) from an upper layer;” [(fig. 9 and par. 0162), in the example of FIG. 9, the PDCP layer is implemented in the macro cell. (par. 0168), In particular, at the reception of a PDCP SDU from the upper layers, the macro eNB 910 performs normal PDCP functions, including associating a sequence number with the PDCP SDU, starting a discard timer associated] “and deleting the PDCP SDU and a PDCP Packet Data Unit (PDU) corresponding to the PDCP SDU upon determining that a discard timer corresponding to the PDCP SDU is not expired and a preset condition is satisfied;” [(par. 0169), When the discard timer expires for the PDCP SDU, or when confirmation of successful delivery of the PDCP SDU is received (i.e. receive before the discard timer has expired.) using a PDCP status report sent from the small cell eNB, the macro eNB 910 may discard the PDCP SDU with the corresponding PDCP PDU.] 

Blankenship does not explicitly disclose “wherein the PDCP SDU is mapped to a Transparent Mode (TM) of a Radio Link Control (RLC) layer” and “wherein the preset condition comprises at least one of followings: the PDCP PDU corresponding to the PDCP SDU is delivered to the RLC layer; or the PDCP layer confirms, based on first indication information fed back to the PDCP layer by the RLC layer, that the PDCP PDU corresponding to the PDCP SDU is associated with an RLC PDU”.

However, Sammour discloses “wherein the PDCP SDU is mapped to a Transparent Mode (TM) of a Radio Link Control (RLC) layer” as [(par. 0140), for traffic that makes use of unacknowledged mode (UM) RLC or transparent mode (TM) RLC, a transmitting PDCP entity that maps to (makes use of) UM RLC or TM RLC does not use explicit signaling upon discarding a PDCP SDU. This is especially useful if the PDCP reordering function at the receiving PDCP entity is not used. If PDCP reordering is used for UM or TM RLC modes, the PDCP discard with explicit signaling mechanism may be used.]

Blankenship (US 2015/0043435 A1) and Sammour et al. (US 2009/0103478 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Basu Mallick’s teaching into Blankenship’s teaching. The motivation for making the above modification would be to improve data discard procedure. (Sammour, par. 0140)

Furthermore, Xiao discloses “wherein the preset condition comprises at least one of followings: the PDCP PDU corresponding to the PDCP SDU is delivered to the RLC layer; or the PDCP layer confirms, based on first indication information fed back to the PDCP layer by the RLC layer, that the PDCP PDU corresponding to the PDCP SDU is associated with an RLC PDU” as [(par. 0183), Specifically, uplink data PDCP SDU of the UE is sent to multiple lower layer entities (that is, the RLC entities) after being encapsulated by the PDCP entity. If an RLC entity receives a PDCP PDU (or referred to as RLC SDU) from the PDCP entity and the PDCP PDU is successfully delivered, the RLC entity notifies an upper layer (a PDCP layer) that the PDCP PDU is successfully delivered. In other words, when a lower layer entity (an RLC entity) confirms that a PDCP SDU is successfully delivered, the UE should discard the PDCP SDU and a corresponding PDCP PDU.]

Blankenship (US 2015/0043435 A1) and Xiao et al. (US 2019/0327607 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xiao’s teaching into Blankenship’s teaching. The motivation for making the above modification would be to allow an entity to determine whether to discard a PDCP PDU. (Xiao, par. 0183)

As per claim 13, as [see rejections of claims 1.]
As per claim 20, as [see rejections of claim 1.]


Claims 6, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (US 2015/0043435 A1) in view of Sammour et al. (US 2009/0103478 A1) in view of Xiao et al. (US 2019/0327607 A1) in view of Basu Mallick et al. (US 2016/0164793 A1).

As per claim 6, Blankenship in view of Sammour in view of Xiao discloses “The method according to claim 1,” as [see rejection of claim 1.]
Blankenship in view of Sammour in view of Xiao does not explicitly disclose “further comprising: upon deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU, deleting the discard timer corresponding to the PDCP SDU”.

However, Basu Mallick discloses “further comprising: upon deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU, deleting the discard timer corresponding to the PDCP SDU” as [(par. 0071), in particular, after the PDCP PDU was forwarded to the RLC and successful delivered to the UE by the RLC (more general, and not in connection with a handover; which can be indicated by the RLC layer), but before the expiry of the timer. In that case also the timer which is specific to the PDCP SDU (and thus to the PDCP PDU) shall be aborted /deleted/stopped.]

Blankenship (US 2015/0043435 A1) and Basu Mallick et al. (US 2016/0164793 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Basu Mallick’s teaching into Blankenship’s teaching. The motivation for making the above modification would be to abort /delete/stop the timer which is specific to the PDCP SDU. (Basu Mallick, par. 0071)

As per claims 19 and 25, as [see rejections of claim 6.]



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463